DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2022 has been entered. Claims 9,10,12-15 and 16,17,19,20 are pending.
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
35 USC 112(f) is NOT invoked in claims 9,10,12-17,19 and 20
The following definitions are “taken” via MPEP 2111.01 III. "PLAIN MEANING" REFERS TO THE ORDINARY AND CUSTOMARY MEANING GIVEN TO THE TERM BY THOSE OF ORDINARY SKILL IN THE ART, 3rd paragraph, emphasis added:
“It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries. Any meaning of a claim term taken from the prior art must be consistent with the use of the claim term in the specification and drawings. Moreover , when the specification is clear about the scope and content of a claim term, there is no need to turn to extrinsic evidence for claim interpretation. 3M Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326-28, 107 USPQ2d 1717, 1726-27 (Fed. Cir. 2013) (holding that "continuous microtextured skin layer over substantially the entire laminate" was clearly defined in the written description, and therefore, there was no need to turn to extrinsic evidence to construe the claim).”

The claimed “screenshot” (as in “the received image is a screenshot captured by the user device from a display” of claim 9, 2nd limitation) is interpreted as one of skill in the art would in light of applicant’s disclosure under the broadest reasonable interpretation and definition thereof via Dictionary.com:
screenshot
noun
1	Also called screen cap·ture , screen·cap. 
a copy or image of what is seen on a computer monitor or other screen at a given time:
Save the screenshot as a graphics file.
verb (used with object) screen·shot or screen·shot·ted, screen·shot·ting.
2	to take a screenshot of:
You can screenshot the error message and send it to me.

BRITISH DICTIONARY DEFINITIONS FOR SCREENSHOT
screenshot
noun
1	an image created by copying part or all of the display on a computer screen at a particular moment, for example in order to demonstrate the use of a piece of software


The claimed “modal” (as in “the detected object to be identified is identified using multimodal learning techniques” in claim 9, 5th limitation) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com where “of or relating to…a particular type…of something” is “taken” as the meaning of the claim “modal” under MPEP 2111.01 III:
modal
adjective
1	of or relating to mode, manner, or form.

wherein “mode” is defined:
mode
noun
2	a particular type or form of something:
Heat is a mode of motion.

The claimed “learning” (as in “the detected object to be identified is identified using multimodal learning techniques” in claim 9, 5th limitation) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com where definition 5 is “taken” under MPEP 2111.01 III:
learn
verb (used with object), learned  [lurnd] or learnt  [lurnt], learn·ing  [lur-ning].
5	(of a device or machine, especially a computer) to perform an analogue of human learning with artificial intelligence.

wherein “artificial intelligence” is defined:
artificial intelligence
noun Computers.
1	a	the capacity of a computer, robot, or other programmed mechanical 
device to perform operations and tasks analogous to learning and decision making in humans, as speech recognition or question answering.
B	a computer, robot, or other programmed mechanical device having this humanlike capacity:
teaching human values to artificial intelligences.

The claimed “identified” (as in “superimposing the identified object onto the user” in claim 9, last limitation) is interpreted under the broadest reasonable interpretation in light of applicant’s disclosure such as via, emphasis added:…
“[0031] The object detection module 154 detects objects contained within the image data 114 received by the image capture module 150. The object identification module 156 detects identifiable objects contained within the image data 114. Further, the object identification module 156 may categorize the identifiable objects such as, but not limited to automobiles, consumer electronics, clothing, personal accessories, shoes, jewelry, and food, etc. The object identification module 156 may use one or more object recognition techniques such as, but not limited to, saliency detection and/or visual quantification to detect and categorize objects contained within the image data 114 received by the image capture module 150. For example, the object recognition technology may be, but not limited to, a trained object detection model. The trained object detection model may be generated using neural networks, including, but not limited to, deep convolutional neural networks, and deep recurrent neural networks. Deep convolutional neural networks are a class of deep, feed-forward artificial neural networks consisting of an input layer, an output layer, and multiple hidden layers used to analyze images. Deep recurrent neural networks are artificial neural networks wherein the connections between the nodes of the network form a directed graph along a sequence used for analyzing linguistic data. The object detection module 154 may input the image data 114 into the convolutional neural networks to generate the trained object detection model. The trained object detection model detects unique objects contained within the image data 114. As another example, the object recognition technology may include, but it not limited to, a saliency detection algorithm such as SalNet. SalNet is a deep learning algorithm which automatically detects salients for a given image such as an object contained within the image data 114. The saliency of an image is the state or quality by which it stands out relative to its neighbors, i.e. localizing what people see when they view the image. Saliency detection is considered to be a key attentional mechanism that facilitates learning and survival by enabling organisms to focus their limited perceptual and cognitive resources on the most pertinent subset of the available sensory data. Saliency detection stresses on four types of features, namely color, luminance, texture, and depth. In embodiments of the present invention, saliency detection concentrates primarily on static saliency and objectness. Static saliency detection algorithms use different image features that allow detecting salient object of a non-dynamic image and objectness estimation seeks to propose a small set of bounding boxes according to the possibility of a complete object existing around a region. 
[0032] The object identification module 156 identifies one or more individual objects detected by the object detection module 154. For example, the image data 114 may be, for example, but not limited to, a screenshot of a movie depicting an actor and the object identification module 156 may identify the individual pieces of clothing, jewelry, and/or accessories the actor is wearing or using in the image. The object identification module 156 may identify the one or more individual objects detected by the object detection module 154 by delaminating, i.e. separating, the image data 114 into retail, e.g. clothing, jewelry, personal electronics, and furniture, etc., and non-retail objects, e.g. people, animals, public and commercial services or facilities, etc. The object identification module 156 may utilize multi-modal learning to identify the one or more individual objects. For example, the multi-modal learning may include, but is not limited to, neural networks, background subtraction techniques, k-means algorithms, Barnes-Hut approximations, and/or t-Distributed Stochastic Neighbor Embedding (t-SNE), etc.”
and definition thereof via Dictionary.com, wherein definitions 1-6 are equally applicable:
identify
verb (used with object), i·den·ti·fied, i·den·ti·fy·ing.
1	to recognize or establish as being a particular person or thing; verify the identity of:
to identify handwriting; to identify the bearer of a check.
2	to serve as a means of identification for:
His gruff voice quickly identified him.
3	to make, represent to be, or regard or treat as the same or identical:
They identified Jones with the progress of the company.
4	to associate in name, feeling, interest, action, etc. (usually followed by with):
He preferred not to identify himself with that group.
5	Biology. to determine to what group (a given specimen) belongs.
6	Psychology. to associate (one or oneself) with another person or a group of persons by identification.

wherein “serve” is defined:
serve
verb (used without object), served, serv·ing.
1	to act as a servant.
2	to wait on table, as a waiter.
3	to offer or have a meal or refreshments available, as for patrons or guests:
Come early, we're serving at six.
4	to offer or distribute a portion or portions of food or a beverage, as a host or hostess:
It was her turn to serve at the faculty tea.
5	to render assistance; be of use; help.








The claimed “each identified object” in claim 10, last line is interpreted under the broadest reasonable interpretation in light of applicant’s disclosure in the context of “multiple objects to be identified and located within the same image” via applicant’s disclosure:
[0002] Humans are capable of looking at an image or watching a video and readily identifying, people, objects, scenes, and other visual details. Object recognition has become an ever increasingly important facet of modern technology. Object recognition, with respect to technology, is a computer vision technique for identifying objects in images or videos. Object recognition techniques may use various means to identify objects such as deep learning and machine learning algorithms. Further, object recognition techniques may be combined with object detection techniques. Object detection and object recognition are similar techniques for identifying objects, but they vary in their execution. Object detection is the process of finding instances of objects in images. In the case of deep learning, object detection is a subset of object recognition, where the object is not only identified but also located in an image. This allows for multiple objects to be identified and located within the same image.

The claimed “request” (as in “a request to acquire the identified object from the device…from…the…source” in claim 12) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com, definitions 1-5 are equally applicable:
request, noun
1	the act of asking for something to be given or done, especially as a favor or courtesy; solicitation or petition:
At his request, they left.
2	an instance of this:
There have been many requests for the product.
3	a written statement of petition:
If you need supplies, send in a request.
4	something asked for:
to obtain one's request.
5	the state of being asked for; demand.




Response to Arguments
II.	 DOUBLE PATENTING
IV.	RESPONSE TO REJCTIONS UNDER 35 USC 103

Applicant’s arguments, see remarks, pages 8-11, filed 1/12/22, with respect to the double patenting rejection and the 35 USC 103 rejection in the Office action of 11/15/21 have been fully considered and are persuasive.  
The double patenting rejection of claims 9,10,12017,19 and 20 has been withdrawn. 
The 35 USC 103 rejection of claims 9,10,13,14,16,17 and 20 has been withdrawn.
Thus the 35 USC 103 rejection of claim 12 has been withdrawn.
Thus the 35 USC 103 rejection of claims 15 and 19 has been withdrawn.
Thus, all rejections are withdrawn.
Allowable Subject Matter
Claims 9,10,12-15 and 16,17,19,20 are allowed.
The following is an examiner’s statement of reasons for allowance:
A.	The claims are allowed for the same reasons as discussed in applicant’s remarks
in pages 10,11 regarding 35 USC 103; and
B.	The claims are allowed because the prior art or applicant’s co-pending
application 14/460,286 does not teach the specific arrangement or order in claim 9
(including claim 16) from the claimed “program instruction to receive” all the way to the
claimed “program instructions to identify, by the computing device, one or more sources
of the identified object in the classified image”, wherein “identified object” and “classified
image” are based on previous limitations in claim 9.
	For example, said Rhoads et al. (US Patent App. Pub. No.: US 2014/0080428 A1) teaches classification (fig. 41: upper-right: “Image classifier concludes ‘drill’” corresponding to fig. 51: a classification tree) followed by the claimed detection in the classified image (via fig. 41: “SEARCH ENGINE” that outputs model number of the tree-classified drill “Black & Decker” “DR250B” of the classified image). However, Rhoads is silent regarding the claimed “multimodal learning techniques comprise using a Barnes-Hut approximation to identify the detected object”.
	Thus, given that Rhoads is silent regarding the claimed “multimodal learning techniques comprise using a Barnes-Hut approximation to identify the detected object”, Rhoads is especially silent regarding the next part in the claimed arrangement of “program instructions to identify, by the computing device, one or more sources of the identified object in the classified image”, wherein “identified object” and “classified image” are based on previous limitations in claim 9.
	Thus, identifying again the drill that has already been identified via brand (Black & Decker) and model number (DR250B) using the claimed multimodal learning techniques comprising using Barnes Hut approximation followed by the claimed identifying the source of the drill appears as hindsight reconstruction of applicant’s invention.





	It is contemplated that the classification tree of Rhoads’ fig. 51 can be modified as a multimodal learning technique using another reference that teaches the claimed “multimodal learning techniques comprise using a Barnes-Hut approximation to identify the detected object”. 
However, there is no single reference of record that teaches “multimodal learning techniques comprise using a Barnes-Hut approximation to identify the detected object”. There are single references that teach multi-modal learning such as learning both video as the first mode with audio as the second mode or learning color as one mode with shape as another mode with pattern as the third mode. There are single references (Liu et al.: Transductive Centroid Projection for Semi-supervised Large-Scale Recognition)  that teach using Barnes-Hut as a visual aid to easily see high-dimensional, classified objects in two-dimensions in order to “enhance…discriminative ability”, Liu, pg. 7, 2nd para, 1st S. Rather, multiple references (Liu with Sharma or Liu with Wu: below) would be needed to teach “multimodal learning techniques comprise using a Barnes-Hut approximation to identify the detected object”. 
Then, another reference (Cordova-Diba, below) would be needed to teach the claimed identifying a source limitation to modify the previous modification (of Liu with Sharma or Liu with Wu) of the multiple references regarding identifying the detected object via multi-mode learning using Barnes-Hut as a visual aid to enhance a classifier’s discriminative ability. This line of reasoning is more directed to hindsight reconstruction of applicant’s invention than what the art teaches regarding identifying an object. Thus, claims 9,10,12-15 and 16,17,19,20 are not anticipated or obvious in view of the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sharma et al. (Retrieving Similar E-Commerce Images Using Deep Learning) is pertinent as teaching a method of visualizing products for sale via Barnes-Hut. However, Barnes-Hut is used to manually visualize high-dimensional space as two-dimensions. In contrast, claim 9 claims “A computer program product… comprising: …using a Barnes-Hut approximation to identify”. 
Wu et al. (Online Multimodal Deep Similarity Learning with Application to Image Retrieval) is pertinent as teaching multimodal learning of low-level features as shown in fig. 1. Note that Wu is cited by said Sharma that also teaches low-level features such as said color, pattern and shape.
Cordova-Diba et al. (US 9,177,225) is pertinent as teaching a method “to identify appropriate sources to receive price information”, c.45,ll. 62-65.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397. The examiner can normally be reached Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS ROSARIO/Examiner, Art Unit 2667  

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667